Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 3/17/22.

Allowable Subject Matter
Claims 1,3,5-7,9 and 11-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...calculating a power loss of a switch of the inverter by calculating conduction loss energy and switching loss energy using a power loss energy map corresponding to each of a plurality of power parameters in the inverter; estimating a junction temperature of the switch using a thermal equivalent circuit based on a Negative Temperature Coefficient resistance; estimating a resistance value between both ends of a drain and a source using a resistance map based on the junction temperature, drain current, and a voltage based on a gate and the source; in response to turn-on of a lower switch of the inverter, measuring a voltage occurring between both ends of the drain and the source and the voltage between the gate and the source; calculating current based on the estimated resistance value and the measured voltage between the drain and the source; and using a value of the calculated current as a control signal of the inverter wherein the estimating of the junction temperature of the switch comprises calculating a time constant of the thermal equivalent circuit comprising the NTC resistance, an IGBT and a diode and calculating a thermal impedance of the thermal equivalent circuit using the calculated time constant and estimating the junction temperature using the calculated thermal impedance and a calculated total power loss of the switch.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 7, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...calculate a power loss of a switch of the inverter by calculating conduction loss energy and switching loss energy using a power loss energy map corresponding to each of a plurality of power parameters in the inverter and to estimate a junction temperature of the switch using a thermal equivalent circuit based on a Negative Temperature Coefficient resistance; a current calculator configured to estimate a resistance value between both ends of the drain and the source using a resistance map based on the junction temperature, drain current, and the voltage between the gate and the source and to calculate current based on the estimated resistance value and the measured voltage between the drain and the source; and a PWM controller configured to use a value of the calculated current as a control signal of the inverter wherein the power loss calculator is configured to calculate a time constant of the thermal equivalent circuit comprising the NTC resistance, an IGBT and a diode and calculate a thermal impedance of the thermal equivalent circuit using the calculated time constant and estimate the junction temperature using the calculated thermal impedance and a calculated total power loss of the switch.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130328596, Zoels; Thomas Alois et al. discloses an apparatus and method for power switch health monitoring.
US 20200274375, Griffiths; Justin Keith et al. discloses a power distribution and circuit protection for a mobile application having a high efficiency inverter.
US 9318976, Wei; Lixiang et al. discloses an adjustable PWM method to increase low speed starting torque and inverter voltage measurement accuracy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838